Citation Nr: 1738604	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 937	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1970 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Statement of the Case (SOC), issued by the RO in August 2013, continued to deny an initial rating in excess of 30 percent for PTSD.


FINDING OF FACT

On September 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through a phone call that a withdrawal of this appeal is requested. The Veteran followed up that phone call with a letter expressing his intent to withdraw his appeal in March 2017.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On September 19, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through a phone call that a withdrawal of this appeal is requested. The Veteran followed up that phone call with a letter expressing his intent to withdraw his appeal in March 2017.

The Board is aware that the Veteran's representative wrote in an August 2017 informal hearing presentation that it felt that the Veteran's appeal should move forward because after the September 2016 phone call, the Veteran was sent a VA Form 21-4138, so that he could notify VA in writing of his intent to withdraw the appeal, which the representative wrote was not returned by the Veteran.  However, the representative did not mention the March 2017 written submission from the Veteran, wherein he expressed an intent to withdraw his appeal because "Other Veterans need this time and space for their critical needs and cases."  The Board finds that the Veteran is in the best position to know whether he wants to continue his appeal, and he has informed VA in writing that he is withdrawing his appeal. 

The Board concludes the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


